DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of prior U.S. Patent No. 10,817,395 and a Google definition “diagnostic program — Wikipedia. A diagnostic program is an automatic computer program sequence that determines the operational status within the software, hardware, or any combination”. This is a statutory double patenting rejection.
Regarding claim 1 of the present application, the limitations pertains to “A processer, comprising: a central processing unit (CPU) comprising a first register and a second register, and monitoring circuitry coupled to the CPU, the monitoring circuitry configured to: detect execution of a program by the CPU” are fully disclosed in the claim 1 of the stated Patent at col. 8, lines 29-34, the limitations pertains to “retrieve a first processor value from the first register of the CPU, retrieve a second processor value from the second register of the CPU” are fully disclosed in the claim 1 of the stated Patent at col. 8, lines 35-38, the limitations pertains to “combine the first processor value and second processor value, and compute a cyclic redundancy check (CRC) value based on the combined first and second processor value” are fully disclosed in the claim 1 of the stated Patent at col. 8, lines 39-42. The applied Patent does not explicitly disclose execution of a program but disclose execution of a diagnostic program. The Google definition states that a “diagnostic program — Wikipedia. A diagnostic program is an automatic computer program sequence that determines the operational status within the software, hardware, or any combination”. Therefore, the diagnostic program is equivalent in functionality to that of the program as stated in the claim 1 as defined in the Google definition of a diagnostic program.
Regarding claim 2 of the present application, the limitations pertains to “wherein the CPU is configured to execute the program only during CPU idle time” are fully disclosed in claim 2 of the stated Patent.
Similarly, all the limitations in the dependent claims 3-6 of the present application are fully disclosed in claims 3-6 of the stated Patent.
Regarding claim 7 of the present application, the limitations pertains to “monitor execution of the program; and increase time allocated to execution of the program based on a time during which the program executes within a predetermined interval being less than a minimum predetermined execution time” are fully disclosed in claim 7 of the stated Patent.
Regarding claim 8 of the present application, the limitations pertains to “wherein the monitoring circuitry is configured to compute the CRC value over a discontinuous execution interval of the program” are fully disclosed in claim 8 of the stated Patent.
Regarding claim 9 of the present application, the limitations pertains to “A method for monitoring processor operation, comprising: detecting, by monitoring circuitry, execution of the program by a central processing unit (CPU), retrieving a first processor value from a first register of the CPU” are fully disclosed in the claim 9 of the stated Patent at col. 9, lines 12-17, the limitations pertains to “retrieving a second processor value from a second register of the CPU, combining the first processor value and the second processor value, and computing a cyclic redundancy check (CRC) value based on the combined first and second processor value” are fully disclosed in the claim 9 of the stated Patent at col. 9, lines 18-23. The applied Patent does not explicitly disclose execution of a program but disclose execution of a diagnostic program. The Google definition states that a “diagnostic program — Wikipedia. A diagnostic program is an automatic computer program sequence that determines the operational status within the software, hardware, or any combination”. Therefore, the diagnostic program is equivalent in functionality to that of the program as stated in the claim 1 as defined in the Google definition of a diagnostic program.
Similarly, all the limitations in the dependent claims 10 & 11 of the present application are fully disclosed in claims 10 &11 of the stated Patent.
Regarding claim 12 of the present application, the limitations pertains to “identifying completion of execution of the program, and responsive to the completion, comparing the CRC value to a predetermined CRC value” are fully disclosed in claim 12 of the stated Patent. 
Regarding claim 13 of the present application, the limitations pertains to “monitoring execution of the program, and increasing time allocated to execution of the program based on a time during which the program the program executes within a predetermined interval being less than a minimum predetermined execution time” are fully disclosed in claim 13 of the stated Patent. 
Regarding claim 14 of the present application, the limitations pertains to “A circuit, comprising: a monitoring circuitry configured to: detect execution of a program by a central processing unit (CPU)” are fully disclosed in claim 1, lines 29-30, 32-32, processor is well know as a circuit; the limitations pertains to “compute a plurality of cyclic redundancy check (CRC) values, wherein each of the CRC values is a function of processor values retrieved from a given register of the CPU or from a bus coupling the CPU to a memory and peripheral subsystem while the CPU executes the program” are fully disclosed in claim 1, lines 35-38, 42-43; the limitations pertains to “a pipeline extraction unit configured to retrieve processor values from registers of the CPU and provide the processor values to the monitoring circuitry for use in CRC computation; and combine a plurality of processor values retrieved from the CPU into a single value and provide the single value to the monitoring circuitry for use in CRC computation” are fully disclosed in claim 1, lines 37-40, claim 3, lines 46-49. The limitations pertain to “a pipeline extraction unit configured to retrieve processor values from registers of the CPU” is not explicitly disclosed in the claim 1 of the stated Patent. The claim 1 of the Patent clearly discloses a processor comprising a central processing unit, which is well known in the art to include “a pipeline extraction unit” and furthermore, the claim does include limitations of circuitry configured to retrieve processor values from the first register and the second register of the CPU. The applied Patent does not explicitly disclose execution of a program but disclose execution of a diagnostic program. The Google definition states that a “diagnostic program — Wikipedia. A diagnostic program is an automatic computer program sequence that determines the operational status within the software, hardware, or any combination”. Therefore, the diagnostic program is equivalent in functionality to that of the program as stated in the claim 1 as defined in the Google definition of a diagnostic program.
Regarding claim 15 of the present application, the limitations pertains to “monitor execution of the program, and increase time allocated to execution of the program by the CPU based on a time during which the program executes within a predetermined interval being less than a minimum predetermined diagnostic execution time” are fully disclosed in claim 7 of the stated Patent. 
Regarding claim 16 of the present application, the limitations pertains to “identify completion of execution of the program, and responsive to the completion, compare each of the CRC values to a corresponding predetermined CRC value” are fully disclosed in claim 12 of the stated Patent. 
Regarding claim 17 of the present application, the limitations pertains to “wherein the processor values comprise: a program counter value; an instruction value; a read address value; a read data value; a write address value; and a write data value” are fully disclosed in claim 5 of the stated Patent. 
Regarding claim 18 of the present application, the limitations pertains to “wherein the pipeline extraction unit is further configured to combine the processor values into the single value by applying an exclusive OR function to the processor values” are fully disclosed in claim 11 of the stated Patent. 
Regarding claim 19 of the present application, the limitations pertains to “wherein the monitoring circuit is further configured to compute each of the CRC values over a plurality of discontinuous execution intervals of the program” are fully disclosed in claim 8 of the stated Patent. 
Response to Arguments
Applicant's arguments filed Jan 25, 2022 have been fully considered but they are not persuasive. The only remarks the Applicants have presented are that the Applicant has amended claims 1-2, 7-9, and 12-13 to overcome the statutory-type double patenting rejection. Examiner has noticed only change in the stated claims are the change made to the wording of “diagnostic program” changed to just “program”. As the rejections made to the claims applied in the non- statutory rejection above is the inclusion of Google definition available which states that a “diagnostic program — Wikipedia. A diagnostic program is an automatic computer program sequence that determines the operational status within the software, hardware, or any combination. Therefore, the diagnostic program is equivalent in functionality to that of the program as stated in the claims  as defined in the Google definition of a diagnostic program. The arguments filed on August 1, 2022 relates to filing of a Terminal disclaimer, but since Examiner has changed the rejection to that of a statutory type (35 U.S.C. 101) double patenting rejection which cannot be overcome by a Terminal disclaimer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114